DETAILED ACTION
Response to Amendment
The amendment filed 1/25/2021 has been entered. Claims 1-5 remain pending in the application. Applicant’s arguments have overcome the outstanding rejections, previously set forth in the Non-Final Office Action mailed 9/24/2020, and new grounds of rejection are presented below. In response to applicant’s arguments, “absolute position sensor adapted for providing an indication of an angular position of a rotor of the ETM” is interpreted to mean a position sensor transmitting a signal indicative of a current position of the crankshaft and/or rotor while the crankshaft and/or rotor is stationary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gessier et al (U.S. Pre-Grant Publication 2010/0031911) in view of Kishibata et al (U.S. Pre-Grant Publication 2009/0020092).
Regarding claim 1, Gessier teaches an internal combustion engine (ICE)(10; Figures 1-4; paragraph 0066-0067), comprising: a crankshaft (18)(Paragraphs 0067-0069); a cylinder head defining in part a variable combustion chamber of the ICE (Paragraphs 0066, 0073, 0099); a direct fuel injector mounted on the cylinder head (Paragraphs 0092-0093 [not shown in drawings, but must be present to inject diesel fuel into cylinders]); a power source (42)(Paragraphs 0075-0079); an electric turning machine (ETM)(22) capable of rotating the crankshaft (Paragraphs 0067-0069); and a position sensor ("crankshaft speed measuring means" [a person having ordinary skill in the art will recognize that this is a crankshaft position sensor and the controller/circuit with detects and interprets the crank position sensor signal]) capable of providing an indication of an angular position of a rotor of the ETM (Paragraph 0093 [the electric starter has a rotor which is directly coupled to the crankshaft of the engine – paragraph 0017, and claims 6 and 7]). 
Gessier teaches an engine control unit (ECU)(26; Paragraphs 0069, 0072, 0080, 0083) operatively connected to the position sensor, the ECU being capable of configuration to: vector control a delivery of electric power from the power source to the ETM based on the position of the rotor of the ETM (Paragraphs 0084-0093 [Gessier teaches using a number of timed pulses of a specific width to control the ETM drive as shown in Figure 5, which is described as vector control at the end of paragraph 0197 of applicant's Specification; and the claim does not recite a configuration/programming of 
Gessier does not teach that the position sensor is (or includes) an absolute position sensor.
Kishibata teaches a method for starting an internal combustion engine having a crankshaft (103) and an electric turning machine (SG) operatively connected to the crankshaft (Paragraphs 0052, 0056, 0063; Figures 1-2), the method comprising: energizing an absolute position sensor (hall sensors 29) capable of providing an indication of an angular position of a rotor of the ETM (Paragraphs 0021, 0026, 0028, 0066); and applying a current to the ETM to generate a sufficient torque to rotate the crankshaft (Paragraphs 0082, 0085, 0086, 0136-0138).
Kishibata teaches that using a hall absolute position sensor allows position of the ETM and engine to be detected when rotational speed is low or zero which improves startability of the engine (Paragraph 0028).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Gessier, such that the position sensor is (or includes) an absolute position sensor, as suggested and taught by Kishibata, in order to allow position of the ETM and engine to be detected when rotational speed is low or zero which improves startability of the engine.
Regarding claim 2, the modified system of Gessier discloses the invention of claim 1 as discussed above, and Gessier teaches that the ECU is capable of being configured to cause the delivery of electric power from the power source to the ETM to generate a first level of torque (corresponding to supplied power during phase 1) until the rotor of the ETM reaches a first predetermined position and then to generate a second level of torque (corresponding to supplied power during phase 2) greater than the first level of torque as the rotor of the ETM rotates beyond the first predetermined position (at the end of phase 1 - "phase 1 lasts until the pressure in the injection manifold has reached a pressure P1 that is the minimum pressure at which fuel can be injected into the cylinders concerned to produce an explosion in said cylinders of sufficient intensity to start the engine", which occurs at a specific angular position)(Paragraphs 0084-0093).
Regarding claim 3, the modified system of Gessier discloses the invention of claim 2 as discussed above, and Gessier teaches that the ECU is capable of being configured to cause the direct fuel injector to inject fuel directly in the combustion chamber after the ETM has reached the first determined position (Paragraphs 0092-0093 [the injection is controlled by the ECU throughout engine operation]).
Regarding claim 4, the modified system of Gessier discloses the invention of claim 3 as discussed above, and Kishibata teaches that the absolute angular position of the rotor of the ETM is related to a position of a piston in the combustion chamber (Figures 1-3; Paragraphs 0021, 0026, 0028, 0066).
Gessier teaches that injection of the fuel is capable of taking place when the piston passes at a top dead center position within the combustion chamber (Paragraphs 
Regarding claim 5, the modified system of Gessier discloses the invention of claim 4 as discussed above, and Gessier teaches that the ECU is capable of being configured to cause an ignition of the fuel after injection of the fuel (injection of the fuel by the ECU causes compression ignition of the fuel).

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the “absolute position sensor” are considered moot in view of the new grounds of rejection presented above.
In response to applicant’s arguments, regarding vector control, the examiner respectfully submits that the claim does not recite a specific “configuration” or “programming” of the ECU to perform the vector control. Therefore the functions attributed to the ECU are given limited patentable weight, such that a capability of an ECU to be configured/programmed to perform the functions meets the requirement of the claim.
Additionally, in response to the assertion that Gessier does not actually teach a vector control as defined by applicant, applicant’s Specification is quoted (from paragraph 0197 as noted above) as stating “Using vector control, the ECU 164 calculates a number, timing, and width of the various control pulses so that the amount of electric power flowing from the capacitance 145 through the inverter 146 and to the motor-generator 144 fulfills the determined speed or torque request.” In paragraphs 0084-0093, Gessier teaches using a number of timed pulses of a specific width to control the ETM drive as shown in Figure 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747